Daniels, J.
These cases depend upon the disposition which should be directed to be made in the action in favor of the same plaintiff against the Barcelona Apartment Association. The mortgages are, for the same reasons as have been given in that case, entitled to be maintained. But the judgment directed in favor of the plaintiff should be in like manner modified, by excluding the residue of the moneys advanced by the plaintiff over and above those secured by the bonds and mortgages executed and delivered to him; and, as so modified, the judgment should be affirmed, without costs of the appeal to either party. All concur.